Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Lee Morse appeals the district court’s order dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we grant Morse’s motion to waive filing fees and affirm for the reasons stated by the district court. Morse v. Virginia Dep’t of Corr., No. 3:13-cv-00361-REP, 2014 WL 1308725 (E.D.Va. Mar. 31, 2014). We deny Morse’s motion to proceed in forma pauperis as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.